Title: To George Washington from Brigadier General Henry Knox, 18 June 1778
From: Knox, Henry
To: Washington, George


                    
                        Sir,
                        Artillery Park [Valley Forge] 18 June 1778
                    
                    In compliance with your Excellency’s request of the last evening I shall consider and briefly give my opinion on the following questions.
                    “Whether any enterprize ought to be undertaken against the Enemy in Philadelphia in their present circumstances”?
                    The principles of operations proper to be adopted by us in our present circumstances being taken up and pretty fully discussed last evening by your Excellency and your General Officers, when it appeared to be the general sentiment that it would be the most criminal degree of madness to hazard a general action at this time with the Enemy, as by it we might lose every advantage which a three years war combined with many fortunate circumstances have given to America; and even supposing us partially successful the advantages would be by no means proportioned, considering our respective forces, to the risque and loss we must be at to obtain such an event. The position being laid down as certain that a general action with the Enemy on the scale of equality, or even some advantage of numbers on our side, would be highly improper, in the present prosperous state of affairs of America, it will be a governing principle in answering the proposed queries.
                    Considering circumstances as they appear to be, that the Enemy have removed all their waggons, heavy baggage, cannon &ca across the Delaware, and also a certain part of their army, yet it is probable, and almost certain, that they have enough remaining behind to defend themselves against any reasonable number which may be brought against them. Suppose the part yet remaining in the city be 4000, it would take a very large part, if not the whole, of our Army to attack them with a prospect of Success, entrenched and fortified as they are; and even then we must presume they have secured the retreat in such a manner from one port to another and one street to another that we could make very little impression on them. But if, in addition to the supposed 4000, they should recross all their army, except enough to take care of their baggage, we should be under a double disadvantage, of storming works and fighting a number equal to our own of veteran troops, and all this to gain possession of a City that one or two days will make our own without the loss of a man. Any enterprize therefore against Philadelphia cannot be accomplished by a small number, and to do it with the whole Army would be dangerous and improper.
                    “Whether this Army should remain in the position it now holds till the final evacuation of the City, or move immediately towards the Delaware”?
                    My opinion is that we remain in our present position untill the final  evacuation of the City, and the movements of the Enemy be ascertained. If we move towards the Delaware before this event takes place we shall expose all our sick to be made prisoners, and perhaps incur the disgrace of being manoeuvered out of the present fortified strong camp.
                    “Whether any detatchment of it shall be sent to reinforce the brigade in the Jersies, to advance towards the Enemy to act as occasion may require and endeavor to take an advantage of their retreat?”
                    I think any considerable detatchment from the Army at this time would be running a very considerable risque without any object proportioned to it.
                    “If the Army remains on its present ground untill the Enemy quit the City, and if they march through the Jersies to Amboy, will it be possible, from the obstructions they may probably receive from the troops already there in conjunction with the Militia, to arrive in time with this Army to give them any material interruption? will it be prudent or not—or rather more eligible to march to the North River in the most direct and convenient manner to secure the important communication between the Eastern and Southern States?”
                    The answer to the first part of this question depends entirely on the intentions of the Enemy. If they mean to march from Cooper’s Ferry to Amboy, by the shortest route and in the most expeditious manner, the Brigade in the Jersies and the Militia will not probably detain them twenty four hours, so that it will be impossible for this Army to arrive in time to give them any annoyance. But if they mean to go through the Jersies leisurely, to depredate and plunder all around, it will be very possible for this Army to arrive in time to restrain their devastations, and perhaps to chastise some of their parties; not to say any thing of their waiting for us in the Jersies with an intention to fight a general battle. Though I confess I cannot see the propriety of such conduct in them, as they might find many ways to bring us to action, less expensive than giving up one of their most brilliant conquests, and even that without the least certainty of effecting such a design. I do not believe it to be their first wish to bring on an action without the chances were much more in their favor than at present. When your Excellency shall be assured of their march and route it would, in my opinion, be very proper to move the whole Army towards the Delaware, where you will be able to determine from circumstances whether to march the Army collectively to the North River, or by Divisions as formerly proposed, or cross the Jersies to watch and restrain the movements of the Enemy.
                    “In case such measures should be adopted as to enable this Army to overtake the Enemy, will it be prudent with the Militia to make an attack—or ought it to be a partial, or general one?”
                    
                    This is answered by the answer to the first query—but it must however be determined by circumstances, which might possibly be such as would justify a partial, if not general attack.
                    “In case of the immediate removal of this Army what precautions will be proper to secure the sick and stores in this State”?
                    I suppose it will be thought proper to have the forts and defences on the River repaired and garrisoned. This, if the Enemy leave this State and New Jersy entirely, will be a sufficient security to the stores if the Magazines remain where they now are. All the convalescents who are able to march should by easy marches follow the Army to the North River, by the upper route through the Jersies. The sick in the hospitals I should think, judging by past experience, ought not to be removed to Philadelphia.
                    These sentiments are submitted with great deference by your Excellency’s most obedient humble servant.
                    
                        H. Knox B.G. Artilly
                    
                